 1

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT

 7                       CENTRAL DISTRICT OF CALIFORNIA

 8

 9   DANETTE T. RECIO,                  )     NO. CV 18-2954-E
                                        )
10                  Plaintiff,          )
                                        )
11        v.                            )     MEMORANDUM OPINION
                                        )
12   NANCY A. BERRYHILL, Acting         )     AND ORDER OF REMAND
     Commissioner of Social Security,   )
13                                      )
                    Defendant.          )
14                                      )
                                        )
15

16        Pursuant to sentence four of 42 U.S.C. section 405(g), IT IS

17   HEREBY ORDERED that Plaintiff’s and Defendant’s motions for summary

18   judgment are denied and this matter is remanded for further

19   administrative action consistent with this Opinion.

20

21                                PROCEEDINGS

22

23        Plaintiff filed a complaint on April 9, 2018, seeking review of

24   the Commissioner’s denial of benefits.   The parties filed a consent to

25   proceed before a United States Magistrate Judge on May 22, 2018.

26   Plaintiff filed a motion for summary judgment on August 27, 2018.

27   Defendant filed a motion for summary judgment on September 26, 2018.

28   The Court has taken both motions under submission without oral
 1   argument.   See L.R. 7-15; “Order,” filed April 17, 2018.

 2

 3                                BACKGROUND

 4

 5        Plaintiff, a former reservation clerk and retail manager, claims

 6   disability since January 5, 2014, based on a host of alleged

 7   impairments (Administrative Record (“A.R.”) 12-760).   In evaluating

 8   Plaintiff’s claim, the Administrative Law Judge (“ALJ”) did not have

 9   the benefit of opinions from any state agency review physician.    The

10   ALJ did not order that any consultative physicians examine Plaintiff.

11   The ALJ also did not retain any medical expert.   The ALJ did examine

12   Plaintiff’s treatment records, however, and found that Plaintiff

13   suffers from numerous severe impairments: “diabetes mellitus with

14   peripheral neuropathy; cervical spine spondylosis and stenosis; status

15   post cervical discectomy and interbody fusion of C3-C5 in September

16   2015; cervical spine radiculopathy; cubital syndrome left ulnar nerve

17   elbow; cervical myelopathy; left bundle branch block; hypertension;

18   left hip osteopenia; right shoulder tendinosis; rheumatoid arthritis;

19   obesity; fibromyalgia; lumbago with lumbar degenerative changes; and

20   chronic fatigue syndrome” (A.R. 12).

21

22        At the December 7, 2016 hearing before the ALJ, Plaintiff

23   testified to allegedly disabling functional limitations from her

24   severe impairments, including an asserted inability to stand more than

25   “a minute or two” and an asserted inability to walk without a walker

26   (A.R. 36-37).   More than two years earlier, on October 7, 2014,

27   Plaintiff had reported greater functionality, including an ability to

28   walk approximately half a mile (A.R. 186).

                                        2
 1        Over the period of alleged disability, Plaintiff’s treatment

 2   records have been inconsistent and ambiguous regarding her capacity to

 3   ambulate.    For example, records sometimes indicated an ataxic or

 4   abnormal gait and sometimes indicated a normal gait (A.R. 301, 306,

 5   435, 436).    The very same page of one treatment record indicated both

 6   that Plaintiff’s gait was ataxic and that Plaintiff’s gait was normal

 7   (A.R. 436).   Records sometimes reflected an alleged need for a walker

 8   or even a wheelchair (A.R. 310, 466, 494).   Other records (from the

 9   same provider who recommended a wheelchair) reflected recommendations

10   that Plaintiff walk up to 30 minutes each day (A.R. 463, 477, 485).

11

12        The ALJ concluded that, despite Plaintiff’s constellation of

13   severe impairments, Plaintiff retains the residual functional capacity

14   to perform light work, including the capacity to “stand/walk for about

15   6 hours out of 8” (A.R. 15).   Based on this conclusion, the ALJ deemed

16   Plaintiff not disabled (A.R. 18-19).    The Appeals Council denied

17   review (A.R. 1-3).

18

19                               STANDARD OF REVIEW

20

21        Under 42 U.S.C. section 405(g), this Court reviews the

22   Administration’s decision to determine if: (1) the Administration’s

23   findings are supported by substantial evidence; and (2) the

24   Administration used correct legal standards.     See Carmickle v.

25   Commissioner, 533 F.3d 1155, 1159 (9th Cir. 2008); Hoopai v. Astrue,

26   499 F.3d 1071, 1074 (9th Cir. 2007).    Substantial evidence is “such

27   relevant evidence as a reasonable mind might accept as adequate to

28   support a conclusion.”   Richardson v. Perales, 402 U.S. 389, 401

                                         3
 1   (1971) (citation and quotations omitted); see Widmark v. Barnhart,

 2   454 F.3d 1063, 1067 (9th Cir. 2006).

 3

 4                                  DISCUSSION

 5

 6        On the present record, substantial evidence does not support the

 7   ALJ’s conclusion regarding Plaintiff’s residual functional capacity.

 8   No medical opinion of record addresses Plaintiff’s work-related

 9   functional capacity.   The ALJ could not properly rely on the ALJ’s own

10   lay understanding to interpret the medical records and the medical

11   examination results so as to gauge the functional seriousness of

12   Plaintiff’s severe impairments.   See Tackett v. Apfel, 180 F.3d 1094,

13   1102-03 (9th Cir. 1999); Balsamo v. Chater, 142 F.3d 75, 81 (2d Cir.

14   1998); Rohan v. Chater, 98 F.3d 966, 970 (7th Cir. 1996); Day v.

15   Weinberger, 522 F.2d 1154, 1156 (9th Cir. 1975).   Thus, absent expert

16   assistance, the ALJ could not competently translate the medical

17   evidence in this case into a residual functional capacity assessment.

18   See Tackett v. Apfel, 180 F.3d at 1102-03 (ALJ’s residual functional

19   capacity assessment cannot stand in the absence of evidentiary

20   support); Rohan v. Chater, 98 F.3d at 970 (“ALJs must not succumb to

21   the temptation to play doctor and make their own independent medical

22   findings”); Ferguson v. Schweiker, 765 F.2d 31, 37 (3d Cir. 1995)

23   (same); Day v. Weinberger, 522 F.2d at 1156 (an ALJ is forbidden from

24   making his or her own medical assessment beyond that demonstrated by

25   the record).

26

27        For example, the ALJ appears to have inferred from Plaintiff’s

28   “conservative” treatment that Plaintiff’s severe fibromyalgia does not

                                        4
 1   reduce her functionality below the capacity to perform light work

 2   (A.R. 17).    The ALJ apparently reasoned that, if Plaintiff’s

 3   fibromyalgia had been so profound as to limit Plaintiff’s capacity

 4   further, her physicians would have done something other than prescribe

 5   medications and physical therapy (A.R. 17).    The ALJ lacks the medical

 6   expertise to draw this speculative inference.    The ALJ is not

 7   competent to opine regarding the relationship, if any, between

 8   particular fibromyalgia treatments and the particular limiting effects

 9   of fibromyalgia symptoms.    See, id.; see also Revels v. Berryhill, 874

10   F.3d 648, 662 (9th Cir. 2017) (“In evaluating whether a claimant’s

11   residual functional capacity renders them [sic] disabled because of

12   fibromyalgia, the medical evidence must be construed in light of

13   fibromyalgia’s unique symptoms and diagnostic methods . . .”); cf.

14   Rudder v. Colvin, 2014 WL 3773565, at *12 (N.D. Ill. July 30, 2014)

15   (“The ALJ may be correct that disabling limitations from multiple

16   sclerosis would result in more frequent treatment or need for

17   medication.    However, the ALJ must include evidence to support such a

18   conclusion in his opinion because he is not qualified, on his own, to

19   make such determinations.”) (citations and quotations omitted).

20

21        For further example, the record contains scans and x-rays

22   pertaining to Plaintiff’s severe orthopedic impairments (A.R. 269-70,

23   335, 361, 390).    Inferring functional capacity from the radiologists’

24   readings of these scans and x-rays would also appear to be beyond the

25   medical expertise of the ALJ.

26

27        The ALJ should have more fully and fairly developed the

28   inconsistent and ambiguous record in the present case.    See Sims v.

                                         5
 1   Apfel, 530 U.S. 103, 110-11 (2000) (“Social Security proceedings are

 2   inquisitorial rather than adversarial.   It is the ALJ’s duty to

 3   investigate the facts and develop the arguments both for and against

 4   granting benefits. . . .”); Mayes v. Massanari, 276 F.3d 453, 459-60

 5   (9th Cir. 2001) (ALJ’s duty to develop the record further is triggered

 6   “when there is ambiguous evidence or when the record is inadequate to

 7   allow for the proper evaluation of the evidence”) (citation omitted);

 8   Brown v. Heckler, 713 F.2d 441, 443 (9th Cir. 1983) (“[T]he ALJ has a

 9   special duty to fully and fairly develop the record to assure the

10   claimant’s interests are considered.   This duty exists even when the

11   claimant is represented by counsel.”).   In particular, the ALJ should

12   have ordered examinations and evaluations of Plaintiff by consultative

13   physicians having the appropriate specialties.   See Reed v. Massanari,

14   270 F.3d 838, 843 (9th Cir. 2001) (where available medical evidence is

15   insufficient to determine the severity of the claimant's impairment,

16   the ALJ should order a consultative examination by a specialist);

17   accord Kish v. Colvin, 552 Fed. App'x 650, 651 (9th Cir. 2014).

18

19         The Court is unable to deem the errors in the present case to

20   have been harmless.   See Molina v. Astrue, 674 F.3d 1104, 1115 (9th

21   Cir. 2012) (an error “is harmless where it is inconsequential to the

22   ultimate non-disability determination”) (citations and quotations

23   omitted); McLeod v. Astrue, 640 F.3d 881, 887 (9th Cir. 2011) (error

24   not harmless where “the reviewing court can determine from the

25   ‘circumstances of the case’ that further administrative review is

26   needed to determine whether there was prejudice from the error”).

27   ///

28   ///

                                        6
 1         Remand is appropriate because the circumstances of this case

 2   suggest that an expansion of the record and further administrative

 3   review could remedy the error discussed herein.   McLeod v. Astrue, 640

 4   F.3d at 888; see also INS v. Ventura, 537 U.S. 12, 16 (2002) (upon

 5   reversal of an administrative determination, the proper course is

 6   remand for additional agency investigation or explanation, except in

 7   rare circumstances); Leon v. Berryhill, 880 F.3d 1041, 1044 (9th Cir.

 8   2018) (“an automatic award of benefits in a disability benefits case

 9   is a rare and prophylactic exception to the well-established ordinary

10   remand rule”); Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015)

11   (“Unless the district court concludes that further administrative

12   proceedings would serve no useful purpose, it may not remand with a

13   direction to provide benefits”); Treichler v. Commissioner, 775 F.3d

14   at 1101 n.5 (remand for further administrative proceedings is the

15   proper remedy “in all but the rarest cases”); Harman v. Apfel, 211

16   F.3d 1172, 1180-81 (9th Cir.), cert. denied, 531 U.S. 1038 (2000)

17   (remand for further proceedings rather than for the immediate payment

18   of benefits is appropriate where there are “sufficient unanswered

19   questions in the record”).   There remain significant unanswered

20   questions in the present record relating to Plaintiff’s residual

21   functional capacity.

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                        7
 1                                 CONCLUSION

 2

 3        For all of the foregoing reasons,1 Plaintiff’s and Defendant’s

 4   motions for summary judgment are denied and this matter is remanded

 5   for further administrative action consistent with this Opinion.

 6

 7        LET JUDGMENT BE ENTERED ACCORDINGLY.

 8

 9             DATED: October 5, 2018.

10

11                                               /s/
                                           CHARLES F. EICK
12                                 UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26
          1
               The Court has not reached any other issue raised by
27   Plaintiff except insofar as to determine that reversal with a
     directive for the immediate payment of benefits would not be
28   appropriate at this time.

                                         8
